DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 9/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Basin (US 2015/0041841) in view of Eberhardt (US 2015/0123156) and Tetsuo (JP201168627).

Regarding claim 39, Basin teaches an optoelectronic component comprising: 
a semiconductor layer sequence having an active region configured to emit radiation at least via a main radiation exit surface during operation (paragraph 0030, LED die thus an active region which emits radiation (light)); and
a self-supporting conversion element arranged in a beam path of the semiconductor layer sequence (paragraph 0038, phosphor in tile form, figures 4 or 5),
wherein the self-supporting conversion element is arranged on the main radiation exit surface by an adhesive (paragraph 0062),
wherein the adhesive is a silicone (paragraph 0062) and the self-supporting conversion element is free of silicone (the adhesive is silicone, however, Basin does not report or disclose any silicone within the conversion element),
wherein the self-supporting conversion element comprises a substrate (40) and subsequently a first layer (38), wherein the first layer comprises at least one conversion material embedded in a matrix material (paragraphs 0041 -0042), wherein the matrix material comprises at least one condensed sol-gel material selected from the group consisting of water glass (paragraph 0047, water glass), metal phosphate, monoaluminum phosphate, aluminum phosphate, modified monoaluminum phosphate, alkoxytetramethoxysilane, 
wherein the substrate is free of the sol-gel material and the conversion material and mechanically stabilizes the first layer (paragraph 0049, heating dries out the sol-gel and C02 and moisture leaving a solid material (stabilized)).

Basin is silent regarding the condensed sol-gel material has a proportion between 10 and 70 vol % in the first layer.  However, Eberhardt (column 5 lines 1-2) teaches 50% and Tetsuo (abstract) teaches a 70% proportion).  It would be obvious to one skilled in the requisite art at the time of the invention to modify Basin to set the proportion between 30 and 70% as taught by Eberhardt and Tetsuo to be well known and common for this application.


Claims 20 - 21, 23 - 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Basin (US 2015/0041841) in view of Eberhardt (US 2015/0123156), Tetsuo (JP201168627), and Nakatsu (US 2013/0163225).

Regarding claim 20, Basin teaches an optoelectronic component comprising: 
a semiconductor layer (paragraph 0030, LED die thus an active region which emits radiation (light)) sequence having an active region configured to emit radiation at least via a main radiation exit surface during operation; and
a self-supporting conversion element arranged in a beam path of the semiconductor layer sequence (paragraph 0038, phosphor in tile form),

wherein the matrix material comprises at least one condensed sol-gel material (paragraph 0047) selected from the group consisting of water glass (paragraph 0047, water glass), metal phosphate, monoaluminum phosphate, aluminum phosphate, modified monoaluminum phosphate, alkoxytetramethoxysilane, tetraethylorthosilicate, methyltrimethoxysilane, methyltriethoxysilane, titanium alkoxide, silica sol, metal alkoxide, metal oxane and metal alkoxane, and 
wherein the substrate is free of the sol-gel material and the conversion material and mechanically stabilizes the first layer (paragraph 0049, heating dries out the sol-gel and CO2 and moisture leaving a solid material (stabilized)).

Basin does not teach that the condensed sol-gel material has a proportion between 10 and 70 vol % in the first layer.  Basin is silent as to this limitation. However, Eberhardt (column 5 lines 1-2) teaches 50% and Tetsuo (abstract) teaches a 70% proportion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the proportion between 10 and 70% in the first layer as taught by Eberhardt and Tetsuo since doing so is well known and common for this application.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).



Regarding claim 21, Basin teaches wherein the substrate is glass, glass ceramic, sapphire, a transparent ceramic or a translucent ceramic (paragraph 0041, transparent glass).

Regarding claim 23, Basin teaches wherein the self-supporting conversion element is arranged on the main radiation exit surface by an adhesive (paragraph 0062).

Regarding claim 24, Basin teaches wherein the adhesive is a silicone (paragraph 0062) and the self-supporting conversion element is free of silicone (the adhesive is silicone, however, Basin does not report or disclose any silicone within the conversion element).

Regarding claim 25, Basin (paragraph 0062) does not quantify the thickness of the adhesive layer, merely teaching a thin layer. The broad description of a thin layer reads on 500 nm -15 microns.  
These ranges are considered to involve routine optimization while it has been held to be within the level of ordinary skill in the art. As noted in In re Aller (105 USPQ233), the selection of reaction parameters such as temperature and concentration would have been obvious:
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art. Such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
One skilled in the requisite art at the time of the invention would have used any ranges or exact figures suitable to the structure or the method in the process of making a semiconductor device regarding temperature and dimensions using prior knowledge, experimentation, and observation with the apparatus used in order to optimize the process and produce the optoelectronic structure desired to the parameters desired.
In re Aller, 105 USPQ 233, 1955).

Regarding claim 26, Basin teaches wherein the first layer is disposed between the main radiation exit surface and the substrate (figure 9, paragraph 045, first layer on submount 12 (or substrate 40) and under LEDs).

Regarding claim 27, Basin teaches wherein the substrate is disposed between the main radiation exit surface and the first layer (figure 4, submount 12 (substrate 40) and first layer is over LEDs, paragraph 0041).

Regarding claim 28, Basin is silent regarding the feature of the first layer comprises a layer thickness between 20 microns and 70 microns for partial conversion or 30 microns to 150 microns for full conversion.  However, in paragraph 0048, Basin teaches the thickness of the first layer effects the color emitted from the device. Therefore, this limitation is a matter of optimization as above in claim 25.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233, 1955).

Regarding claim 29, Basin teaches wherein the first layer is disposed on the main radiation exit surface by an adhesive, and wherein the first layer is disposed directly on the substrate (paragraph 0062).

Regarding claim 30, Basin teaches wherein the optoelectronic component is configured to emit radiation with a color temperature between 2500 K and 4500 K during operation.  Basin teaches orange and yellow (paragraph 0043) which are within the 2500K-4500K range.

Regarding claim 31, Basin teaches wherein the optoelectronic component is configured to emit radiation with a color temperature between 4500 K and 8000 K during operation.  Basin teaches yellow and blues (paragraph 0043) which are within the 4500K-8000K range.

Regarding claim 32, Basin does not teach wherein the condensed sol-gel material comprises a proportion between 20 and 50 vol% in the first layer.  However, Eberhardt (column 5 lines 1-2) teaches 50% and Tetsuo (abstract) teaches 30-70% proportion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the proportion between 20 and 50% in the first layer as taught by Eberhardt and Tetsuo since doing so is well known and common for this application.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).

Regarding claim 33, Basin teaches a YAG based conversion material (paragraph 0049) suggesting other elements may be present but does not appear to specify the claimed materials. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basin by replacing YAG with YAGC as taught by Eberhardt since YAGC was well known to be a typical phosphor material.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Regarding claim 34, Basin teaches wherein at least two different conversion materials are embedded in the matrix material (paragraph 0043, any phosphor or combination of).

Regarding claim 35, Basin does not teach wherein the substrate comprises a thickness of 50 microns to 200 microns.  However, Eberhardt teaches the substrate to be approximately 50 microns thick. This is considered a range of optimization as above in claim 25.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness as taught by Eberhardt since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233, 1955).

Regarding claim 36, Basin does not appear to teach wherein the matrix material is a condensed sol-gel material prepared from an aluminum phosphate solution or from a monoaluminum phosphate solution or from a modified monoaluminum phosphate solution. Basin teaches sol-gels (paragraph 0054) such as TEOS, MTMS, and MTES, and teaches there are many others. Eberhardt teaches aluminum phosphate and aluminum metaphosphate.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basin by using other well-known sol-gels as taught by Eberhardt  since Eberhardt is evidence the claimed sol-gel materials were well known.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Regarding claim 37, Basin teaches a method for producing an optoelectronic component according to claim 20, the method comprising:
providing the semiconductor layer sequence comprising the active region (paragraph 0030, LED die, thus an active region that emits radiation (light); and
applying the conversion element at least to the main radiation exit surface (paragraph 0048), wherein the conversion element is produced as follows:
introducing the at least one conversion material (38) into the matrix material to form a dispersion, wherein the matrix material comprises at least one solution of a sol-gel material selected from the group consisting of water glass(paragraphs 0042, 0045, 0047 (water glass)), metal phosphate, monoaluminum phosphate, aluminum phosphate, 
applying the dispersion to the substrate to form the first layer, wherein the substrate is free of the sol-gel material and the conversion material (paragraph 0045);
heating the substrate and the first layer to a maximum of 550°C (Basin teaches 250 degrees an 350 degrees C for YAG based materials, well below the 550 degrees C ceiling.; and 
optionally smoothing a surface of the first layer facing away from the substrate (as this is an optional step, it need not be performed, and therefore it does not need to be addressed; please also see claim 20 where Nakatsu teaches a smoothing step).

Regarding claim 38, Basin teaches further comprising separating the substrate and the first layer to produce a plurality of conversion elements (paragraphs 0038, 0062), wherein at least one conversion element is arranged on the main radiation exit surface.

	Regarding claim 40, Basin teaches that the conversion element is free of fillers (none taught).

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813